 
 
I 
111th CONGRESS
1st Session
H. R. 3270 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2009 
Mr. Bishop of New York (for himself and Mr. Israel) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Magnuson-Stevens Fishery Conservation and Management Act to add New York to the New England Fishery Management Council, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the New York Fair Fishing Act of 2009. 
2.Addition of New York to New England Fishery Management CouncilSection 302(a)(1)(A) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(a)(1)(A)) is amended— 
(1)by inserting New York, after New Hampshire,; 
(2)by striking except and inserting except New York and except; 
(3)by striking 18 and inserting 20; and 
(4)by striking 12 and inserting 14. 
 
